Citation Nr: 1419357	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a lumbar spine disability, and, if so, whether entitlement to service connection is warranted for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen the service connection claim for bilateral leg disability, to include as secondary to a lumbar spine disability, and, if so, whether entitlement to service connection is warranted for a bilateral leg disability.

3.  Whether new and material evidence has been received to reopen the service connection claim for a bilateral hip disability (to include bursitis and arthritis), to include as secondary to a lumbar spine disability, and, if so, whether entitlement to service connection is warranted for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
ATTORNEY FOR THE BOARD

M. N. Hyland, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection on the merits for a lumbar spine, bilateral hip and bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was denied service connection for lumbar spine, bilateral leg and bilateral hip disabilities in a December 2008 rating decision.

2.  The Veteran did not appeal the December 2008 rating decision nor was new and material evidence received within the appeal period.

3.  Evidence received since the December 2008 rating decision is new and relates to establishment of a nexus between the Veteran's current conditions and active duty service.



CONCLUSIONS OF LAW

1.  The unappealed December 2008 rating decision that denied service connection for lumbar spine, bilateral leg and bilateral hip disabilities is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen claims of entitlement to service connection for lumbar spine, bilateral leg and bilateral hip disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 2008 rating decision denied entitlement to service connection for lumbar spine, bilateral leg and bilateral hip disabilities.  The Veteran did not file a notice of disagreement with the rating action and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2008 rating decision became final. 38 U.S.C.A. §§ 7104, 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 20.1105 (2013).  

In May 2010, the Veteran filed a claim to reopen his service connection claims for lumbar spine, bilateral leg and bilateral hip disabilities.  When a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  

Since the December 2008 rating decision, evidence added to the record includes March 2012 VA examination reports which address the likelihood that the Veteran's current conditions of the lumbar spine, legs and hips are related to his active duty service, as well as an August 2012 private medical opinion which addresses the likelihood of a relationship between the Veteran's current lumbar spine condition and his military service.  The Board finds this new evidence to be material as it relates to the salient issue of whether the Veteran's current claimed conditions are related to his active duty service.  Accordingly, the Board finds that new and material evidence has been received and that the service connection claims for lumbar spine, bilateral hip and bilateral leg disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The reopened claims will be addressed further in the remand section.


ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine is reopened.

New and material evidence having been received, the claim of service connection for a bilateral leg disability is reopened.

New and material evidence having been received, the claim of service connection for a bilateral hip disability is reopened.



REMAND

During March 2012 VA examinations, the Veteran reported having received "Worker's Compensation" benefits for a back and hip injury he incurred at his place of employment in 1985.  He also reported being in receipt of Social Security Administration (SSA) disability benefits.  The claims file includes very limited records from the Veteran's SSA disability application and no records from the Worker's Compensation benefits application.  As these records are likely relevant to the service connection issues on appeal, VA must attempt to obtain these documents in accordance with its duty to assist.  38 C.F.R. § 3.159(c).  Thus, the Board finds it necessary to remand the claims to accomplish this development.

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA any records (to include supporting medical evidence) related to the Veteran's application for disability benefits in accordance with 38 C.F.R. § 3.159(c)(2).

2.  Request from the appropriate agency any records (to include supporting medical evidence) related to a 1985 application for Worker's Compensation benefits related to a "crush injury" incurred by the Veteran at his place of employment in accordance with 38 C.F.R. § 3.159(c)(1).

3.  After conducting any additional development deemed necessary (to include arranging for examinations with etiology opinions if warranted after receipt of any of the evidence described above), readjudicate the reopened claims on the merits.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


